                   Case 3:18-cv-01948-YY      Document 34      Filed 12/17/19    Page 1 of 3




    Andrew Altscbul, OSB No. 980302
    E-mail: andrew@baaslaw.com
    BUCHANAN ANGELI ALTSCHUL
    & SULLIVAN LLP
    921 SW Washington St., Suite 516
    Portland, OR 97205
    Telephone: (503) 974-5015
    Facsimi1e: (971) 230-0337

    Attorneys for Defendant


                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                             PORTLAND DIVISION


         BECKY WRIGHT,
                                                            Civil No. 3:18-cv-1948-YY
                                Plaintiff,
                                                            DECLARATION OF
                         V.
                                                            CHRISTOPHER POWERS
         STANDARD INSURANCE COMPANY,

                                Defendant


              1, Christopher Powers, declare under penalty of perjury:

              1.       I am a Senior Benefits Review Specialist with Standard Insurance Company.

              2.      Attached as Exhibit 1, bates numbered STND 18-04329-000001 to STNDlS-04329-

    002464, is a true copy of the Administrative Record including the controlling p]an documents in this

    matter with plaintiffs private identification information (e.g., social security number and date of

    birth) redacted.

              I HEREBY DECLARE AND VERIFY UNDER PENALTY OF PERJURY THAT THE

    FOREGOING STATEMENT IS TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE

    AND BELIEF, AND THAT I UNDERSTAND THAT IT IS MADE FOR USE AS EVIDENCE IN



Page 1    -   DECLARATION OF CHRISTOPHER POWERS
              Case 3:18-cv-01948-YY   Document 34   Filed 12/17/19   Page 2 of 3




    COURT, AND INTENDED SPECIFICALLY FOR THE USE IN THE ABOVE-CAPTIONED

    COURT PROCEEDING.


    Dated: December \ ~   2019.




Page 2   -   DECLARATION OF CHRISTOPHER POWERS
        Case 3:18-cv-01948-YY         Document 34     Filed 12/17/19   Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that I served the foregoing DECLARATION OF CHRISTOPHER

POWERS on the following-named persons on the date indicated below in the manner indicated:


       D mailing with postage prepaid
       D hand delivery
       D facsimile transmission
       D email
       ~   notice of electronic filing using the CM/ECF system

        Megan E. Glor
        Megan E. Glor, Attorneys at Law
        707 NE Knott Street, Suite 10 I
        Portland, OR 97212
        megan@meganglor.com

        Attorneys for Plaintiff



                      17 2019
        DATED: December_,
                                               BUCHANAN ANGELI ALTSCHUL &
                                               SULLIVAN LLP

                                               s/ Andrew Altschul
                                               Andrew Altschul, OSB No. 980302
                                               Telephone: (503) 974-5015
                                               Attorneys for Defendant




Page I -CERTIFICATE OF SERVICE
